 


110 HCON 417 IH: Expressing the sense of the Congress that the 110th Congress should not adjourn until comprehensive energy legislation has been enacted.
U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 417 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2008 
Mr. McCotter (for himself, Mr. Boehner, Mr. Blunt, Mr. Carter, Ms. Granger, Mr. Cantor, Mr. Cole of Oklahoma, Mr. Putnam, Mr. Akin, Mrs. Bachmann, Mr. Bilirakis, Mrs. Blackburn, Mr. Bonner, Mr. Brady of Texas, Mr. Burgess, Mr. Camp of Michigan, Mrs. Capito, Mr. Conaway, Mr. Fortenberry, Mr. Hayes, Mr. Herger, Mr. Manzullo, Mr. McHugh, Mrs. McMorris Rodgers, Mr. Nunes, Mr. Platts, Mr. Radanovich, Mr. Renzi, Mr. Terry, Mr. Tiberi, Mr. Kline of Minnesota, Mr. English of Pennsylvania, Mrs. Schmidt, Mr. Westmoreland, Mr. Hall of Texas, Mr. McCrery, Mr. Ryan of Wisconsin, Mr. Kuhl of New York, Mrs. Myrick, Mr. Graves, Mr. Shuster, Mr. McCarthy of California, Mr. Garrett of New Jersey, Mr. Price of Georgia, Mr. Bachus, Mr. Goode, Mr. Davis of Kentucky, Mr. Wilson of South Carolina, Ms. Fallin, Mr. Walberg, Mr. Daniel E. Lungren of California, Mr. Smith of Texas, Mr. Lamborn, Mr. McCaul of Texas, Mr. Peterson of Pennsylvania, Mr. McHenry, Mr. Linder, Mr. Gingrey, Mr. Roskam, Ms. Foxx, Mr. Pitts, Mrs. Musgrave, Mr. Broun of Georgia, Mr. Boozman, Mr. Tiahrt, Mrs. Wilson of New Mexico, Mr. Jordan of Ohio, Mr. Sullivan, Mr. Poe, Mr. Scalise, Mr. Gohmert, Mr. Young of Alaska, Mr. Bishop of Utah, Mr. Sam Johnson of Texas, Mr. Hoekstra, Mr. Pence, Mr. Calvert, Mr. Brown of South Carolina, Mr. LaTourette, Mr. Weldon of Florida, and Mr. Simpson) submitted the following concurrent resolution; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Science and Technology, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the 110th Congress should not adjourn until comprehensive energy legislation has been enacted. 
 
 
Whereas the United States has abundant domestic supplies of oil and natural gas that are currently unavailable for exploration in an environmentally sound manner; 
Whereas according to the Minerals Management Service, the United States Outer Continental Shelf contains technically recoverable undiscovered resources equaling 85.88 billion barrels of oil and 419.88 trillion cubic feet of natural gas; 
Whereas 85 percent of the Outer Continental Shelf of the lower 48 States is subject to the congressional moratorium on expenditures for oil and gas leasing of the Outer Continental Shelf; 
Whereas according to an August 2008 Rassmussen Reports poll, 61 percent of Americans support lifting existing bans on offshore oil and gas drilling; 
Whereas the 110th Congress adjourned for the month of August 2008 without passing meaningful legislation to immediately reduce the price of gasoline at the pump or establishing a long-term plan for energy independence; 
Whereas the 110th Congress adjourned for the month of August 2008 without passing meaningful legislation to reauthorize tax credits for alternative energy production, which will expire at the end of 2008; 
Whereas the United States continued reliance on foreign sources of oil undermines the United States national security; 
Whereas as Americans struggle to pay for basic necessities, the Congress has failed to pass comprehensive energy legislation; 
Whereas since January 2008, record energy prices have caused tens of thousands of Americans to lose their jobs and nationwide unemployment to rise from 4.9 percent to 6.1 percent; and 
Whereas, as announced by the congressional Democratic Majority, from August 1, 2008, through January 1, 2009, the 110th Congress will only work 14 session days in 5 months but receive their full salaries as legislators: Now, therefore, be it 
 
That the 110th Congress should not adjourn until comprehensive energy legislation has been enacted into law that— 
(1)opens the Outer Continental Shelf, the Arctic National Wildlife Refuge, and oil shale reserves to environmentally prudent exploration and extraction; 
(2)extends expiring renewable energy incentives; 
(3)encourages the streamlined approval of new refining capacity and nuclear power facilities; 
(4)encourages advanced research and development of clean coal, coal-to-liquid, and carbon sequestration technologies; and 
(5)minimizes drawn out legal challenges that unreasonably delay or prevent actual domestic energy production. 
 
